—Appeal by the defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered June 26, 1996, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Having failed to move to withdraw his plea of guilty, the defendant’s claim that the County Court violated his right to retain counsel of his own choosing was not preserved for appellate review (see, People v Pellegrino, 60 NY2d 636). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.